DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see p. 6 of 8 of the Remarks, filed 18 July 2022, with respect to independent claims 1 and 9 respectively amended to recite limitations of previously objected and currently cancelled claims 8 and 15, have been fully considered and are persuasive.  The rejection of 18 April 2022 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended1 as follows: 

CLAIMS:
Please amend the claim(s) as follows, with additions indicated with bolded underlining, and deletions indicated with .

Claim 10:
The method according to claim  9, further including: receiving, by an inputter electrically connected to the controller, the user's input to turn on a fingerprint recognition function of the controller; and according to the user's setting to wake up the fingerprint recognition function through the inputter, receiving, by the controller, the fingerprint pattern image from the second sensor.

Allowable Subject Matter
Claims 1 – 7, 9 – 14 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed invention is directed toward a vehicle comprising a controller configured to wake up a second sensor in response to a user touching a first sensor, obtaining a fingerprint pattern image from the second sensor, and recognizing user fingerprint on the basis of comparing result and pattern image data.
i.	Regarding claim 1, the cited prior art fails to singularly or collectively disclose a vehicle comprising: a first sensor; a second sensor; a storage configured to store pattern image data; and a controller electrically connected to the first sensor, the second sensor and the storage and configured to: wake up the second sensor in response to a user's touching the first sensor, obtain a fingerprint pattern image from the second sensor, according to a difference between an area value of a ridge area of the fingerprint pattern image and an area value of a valley area adjacent to the ridge area being less than a predetermined reference value, obtain result data by assigning a weight to the area value of the valley area so that the difference between the area value of the ridge area and the area value of the valley area in the fingerprint pattern image increases, and according to the result data and the pattern image data matching more than a predetermined matching value by comparing the result data and the pattern image data, recognize a fingerprint corresponding to the user, wherein the controller is configured to assign a greater weight to a valley area value of an internal region of the fingerprint pattern image than a valley area value of an external region of the fingerprint pattern image.
Thus, claim 1 is allowed.
ii.	Claims 2 – 7 depend from and inherit the limitations of claim 1.
Thus, claims 2 – 7 are allowed.
iii.	Regarding claim 9, the cited prior art fails to singularly or collectively disclose a method of controlling a vehicle, the method comprising: storing, by a storage, ultrasonic pattern image data; waking up, by a controller electrically connected to the storage, a second sensor in a response to a user's touching a first sensor, wherein the first sensor and the second sensor are electrically connected to the controller; obtaining, by the controller, a fingerprint pattern image of the user from the second sensor; according to a difference between an area value of a ridge area of the fingerprint pattern image and an area value of a valley area adjacent to the ridge area being less than a predetermined reference value, obtaining, by the controller, result data by assigning a weight to the area value of the valley area so that the difference between the area value of the ridge area and the area value of the valley area in the fingerprint pattern image increases; and according to the result data and the ultrasonic pattern image data matching more than a predetermined matching value by comparing the result data and ultrasonic pattern image data, recognizing, by the controller, a fingerprint corresponding to the user, wherein the assigning of the weight includes assigning a greater weight to a valley area value of an internal region of the fingerprint pattern image than a valley area value of an external region of the fingerprint pattern image.
Thus, claim 9 is allowed.
iv.	Claims 10 – 14 depend from and inherit the limitations of claim 9.
Thus, claims 10 – 14 are allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Abe (2012/0014570) discloses biometric authentication [0002] correcting [0108] captured prints of a human body [0037] blurred by at least one of excessive pressure or liquid on skin surface [0014] degrading contrast among ridges and valleys [0050] by an amount varying as a function of the distance from the center of gravity from each blurred sub/region [0086].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 Applicant was contacted for authorization of the Examiner’s Amendment.  At the time of allowance, Applicant had not yet responded.